DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 of US application 17/18,122 filed 12/10/20 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 5/16/22. Claims 1, 3-10 and 12-19 were amended. Claims 2 and 11 were cancelled. Claim 20 was newly added. Claims 1, 3-10 and 12-20 are presently pending and presented for examination.

Response to Arguments
Claim objections: applicant’s amendments have rendered moot the claim objections previously given in the non-final rejection. The previously given claim objections are therefore withdrawn.
Claim rejections under 35 USC 112(b): applicant’s amendments have rendered moot the 112(b) rejections previously given in the non-final rejection. The previously given 112(b) rejections are therefore withdrawn.
Claim rejections under 35 USC 101: Applicant's arguments filed 5/16/22 (hereinafter referred to as the “Remarks”) have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that, “Independent claim 1 now recites the limitation ‘a control parameter setting section configured to: . . . convert the selected one of the input values to a control parameter for automated driving control of the vehicle; and set the control parameter for the automated driving of the vehicle.’ The claimed apparatus can convert the selected one of the input values into the control parameter for the automated driving of the vehicle. Accordingly, even if it is assumed only for the sake of this response that the claimed subject matter is directed to a judicial exception, claim 1 recites additional elements that integrate the exception into a practical application of that exception. This discussion is applicable to claims 2-19” (See at least Pages 12-13 in the Remarks). However, this argument is not persuasive since while claim 1 now recites “set the control parameter for the automated driving of the vehicle”, claim 1 still falls short of affirmatively reciting control of the vehicle using the control parameter, i.e., reciting where a controller controls the vehicle to perform automated driving of the vehicle based on the control parameter. The distinction here is that a user could mentally decide a value for a parameter, but a user could not mentally drive a vehicle using the value of the parameter. The latter scenario would overcome the 101 rejection, but the former scenario (which is what is currently claimed) would not. Examiner hopes that this explanation is helpful to applicant to overcome this 101 rejection.
A more in-depth step-by-step analysis is provided in the section of this office action called “Claim Rejections – 35 USC 101”.

Claim Rejections under 35 USC 102: Applicant's arguments filed 5/16/22 with respect to Mimura et al. (US 20210114619 A1) (“Mimura”) have been fully considered but they are moot because they refer to amended portions of the claim language. The previous rejections under 35 USC 102 are withdrawn. However, a new grounds of rejection is made in view of Beaurepaire et al. (US 20200081611 A1), hereinafter referred to as Beaurepaire.

Claim Objections
Claims 3-9 and 19-20 are objected to because of the following informalities:
In claim 3, “The automated driving assistance apparatus according to claim 1, wherein, and” should be “The automated driving assistance apparatus according to claim 1, wherein[[,]] 
In claim 4, “the second data item being a same” should be “the second data item being of a same type”
In claims 5-6 and 9, “driving state information of the vehicle in each data set includes” should be “driving state information of the vehicle in each data set of the data sets includes”
In claims 7-8, “information indicating that the emotion of the occupant becomes lower, when (1)” should be “information indicating that the emotion of the occupant becomes lower, and when (1)”
In claim 8, “and as a reslt” should be “and as a result”
In claim 9, “the control parameter setting section is configured to retrieve the one of the data sets,” should be “the control parameter setting section is configured to retrieve, from [[the]] one of the data sets,”
In claim 9, “set the first value of the first data item to one of the input values for the occupant's emotion model; and” should be “set the first value of the first data item to one of the input values for the occupant's emotion model[[;]] .”
In claim 19, “and train an occupant's emotion model on a basis of the data set,” should be “and train an occupant's emotion model on a basis of the data sets,”
In claim 20, “includes at least one of a speed, an acceleration, or deceleration,” should be “includes at least one of a speed, an acceleration[[,]] or deceleration,”
In claim 20, “is specified from predetermined values according to output from sensors; and an emotional model data including rules and parameters, wherein the parameters is adjusted so that the third value is obtained from result” should be “is specified from predetermined values according to outputs from the sensors; and [[an]] emotional model data including rules and parameters, wherein the parameters [[is]] are adjusted so that the third value is obtained from a result”
In claim 20, “configured to control the vehicle regardless of driver's operations causing the vehicle” should be “configured to control the vehicle regardless of a driver's operations, causing the vehicle”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1, 3-10, 12-18 and 20 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitations are: 
“an occupant's emotion learning section” configured to collect data sets and train a model in claim 1
“a control parameter setting section” configured to perform calculations and provide input values in claim 1, retrieve data sets in claim 3, obtain a driving state and define input values in claim 4, set values of data items in claims 5-6, receive emotion information and propose giving priority to a data items in claims 7-8, retrieve data and set a value of a data item in claim 9, and determine a number of sets of input values in claims 10 and 12-18
“an arithmetic processing unit” that performs a calculation in claims 10 and 12-18
“a memory” configured to store data in claim 20
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In the specification, applicant discloses that, “the occupant's emotion learning section 57, the emotion worsening determining section 59, and the control parameter setting section 65 may be implemented by programs executed by the arithmetic processing unit” [See at least Page 11, lines 19-21, in applicant’s specification]. Applicant further discloses that, “the occupant's emotion learning section 57 and the control parameter setting section 65 illustrated in FIG. 1 are implementable by circuitry including at least one semiconductor integrated circuit such as at least one processor (e.g., a central processing unit (CPU)), at least one application specific integrated circuit (ASIC), and/or at least one field programmable gate array (FPGA). At least one processor is configurable, by reading instructions from at least one machine readable non-transitory tangible medium, to perform all or a part of functions of the occupant's emotion learning section 57 and the control parameter setting section 65” [See at least Page 31, lines 12-20, in applicant’s specification]. 
Furthermore, applicant discloses that, “The electronic controller 50 may include an arithmetic processing unit, such as a central processing unit (CPU) or a micro-processing unit (MPU), and  a memory, such as a random access memory (RAM) or read only memory (ROM), for example. The arithmetic processing unit may execute programs stored in the memory” [See at least Page 10, lines 21-22, in applicant’s specification].
These are all examples of adequate structures to perform the claimed functions, and therefore, no 112(b) rejection is given based on this claim interpretation.
Nevertheless, if applicant does not wish to have these limitations interpreted under 35 U.S.C. 112(f), applicant may amend the claim limitations or present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 8, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.
Regarding claim 6, applicant introduces the limitations, “a first data item having a first value” and “a second data item… having a second value”. However, the first and second data item have already been introduced in parent claim 4, so it is unclear whether or not the first and second data item introduced in claim 6 are the same or different from the first and second data item introduce in parent claim 4. Examiner believes that applicant intends for the two sets of data items to be distinct, not the same. If this is the case, applicant can amend claim 6 to recite, “a third data item having a third value” and “a fourth data item… having a fourth value”.
Until such appropriate amendments are made, claim 6 and its dependent claims—claims 8, 15 and 17, which do not resolve the indefiniteness of claim 6—are rendered indefinite and rejected under 35 USC 112(b). Examiner will apply examiner’s broadest reasonable interpretation for purposes of prior art rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10 and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of learning a vehicle occupant’s emotional reaction to the driving state of the vehicle, determining a desired emotion of the occupant, and determining control parameters of the vehicle that would cause the occupant’s emotion to become closer to the desired emotion. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites An automated driving assistance apparatus comprising: 
an occupant's emotion learning section configured to, during a manual driving mode, collect data sets each including driving state information of a vehicle, surrounding environment information of the vehicle, and emotion information of an occupant of the vehicle associated with each other, and train an occupant's emotion model on a basis of the data sets, the occupant's emotion model being used to estimate an emotion of the occupant from a driving state of the vehicle; and 
a control parameter setting section configured to:
calculate, on a basis of the occupant's emotion model, an ideal driving state of the vehicle in which the emotion of the occupant becomes closer to a target emotion, wherein the control parameter setting section is configured to provide the occupant's emotion model with input values relevant to the driving state of the vehicle to obtain estimated emotions of the occupant from the occupant's emotion model, and 
select, as the ideal driving state of the vehicle, one of the input values that corresponds to one of the estimated emotions closest to the target emotion among the estimated emotions; 
convert the selected one of the input values to a control parameter for automated driving control of the vehicle; and 
set the control parameter for the automated driving of the vehicle.
The claim is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of learning a vehicle occupant’s emotional reaction to the driving state and surroundings of the vehicle, selecting input values of the vehicle that would cause the occupant’s emotion to become closer to a target emotion, converting the input values to a control parameter, and setting a value of the control parameter, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea). The amended claim still falls short of affirmatively reciting control of the vehicle using the control parameter, i.e., reciting where a controller controls the vehicle to perform automated driving of the vehicle based on the control parameter. The distinction here is that a user could mentally decide a value for a parameter, but a user could not mentally drive a vehicle using the value of the parameter. The latter scenario would overcome the 101 rejection, but the former scenario (which is what is currently claimed) would not.
Nothing in the claim elements precludes the steps from being performed entirely by a human brain (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept.

Regarding claim 3, applicant recites The automated driving assistance apparatus according to claim 1, wherein, and the control parameter setting section is configured to retrieve one of the data sets including driving state information of the vehicle that is associated with (1) emotion information of the occupant that is closer to the target emotion and (2) surrounding environment information corresponding to a current surrounding environment of the vehicle, and prepare the input values on a basis of the retrieved driving state information of the vehicle.
However, accumulating data about the occupant’s reaction in various surroundings and driving states, retrieving driving data that brings the occupant’s emotions closest to the desired emotions, and determining desired control parameter values accordingly is something that a user could perform mentally and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The automated driving assistance apparatus according to claim 3, wherein 
the retrieved driving state information includes a first data item having a first value, 
the control parameter setting section is configured to obtain a current driving state of the vehicle, the current driving state including a second data item having a second value, the second data item being a same as the first data item, and 
the control parameter setting section is configured to define the input values in accordance with the first value of the first data item of the retrieved driving state information of the vehicle and the second value of the second data item of the current driving state of the vehicle.
However, defining input values based on retrieved data that brings the emotion of the occupant closer to the desired emotion and based on current driving state of the vehicle to determine a control parameter is something that a user could perform mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The automated driving assistance apparatus according to claim 3, wherein 
driving state information of the vehicle in each data set includes a first data item having a first value and a second data item, different from the first data item, having a second value, 
one of the first and second data items is given a priority, and 
when the first data item has the priority, the control parameter setting section is configured to: 
set the first value of the first data item to one of the input values for the occupant's emotion model, and 
prepare another of the input values based on the second data item.
However, allocating priority and values to input values in order to select control values that bring the emotion of the occupant closer to a desired emotion is something that a user could perform mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The automated driving assistance apparatus according to claim 4, wherein 
driving state information of the vehicle in each data set includes a first data item having a first value and a second data item, different from the first data item, having a second value, 
one of the first and second data items is given a priority, and 
when the first data item has the priority, the control parameter setting section is configured to: 
set the first value of the first data item to one of the input values for the occupant's emotion model, and 
prepare another of the input values based on the second data item.
However, allocating priority and values to input values in order to select control values that bring the emotion of the occupant closer to a desired emotion is something that a user could perform mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The automated driving assistance apparatus according to claim 5, wherein
the control parameter setting section is configured to receive information indicating that the emotion of the occupant becomes lower, 
when (1) the control parameter obtained based on the first value of the first data item with the priority is used to perform the automated driving control of the vehicle, and as a result, the information indicates that the emotion of the occupant becomes lower than before, and (2) it is determined that the second data item gives a significant impact on the emotion of the occupant, the control parameter setting section is configured to propose giving a priority to the second data item.
However, measuring and comparing emotions of an occupant during automated driving and determining the impact and importance of a parameter is something that a user could perform mentally or manually and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The automated driving assistance apparatus according to claim 6, wherein
the control parameter setting section is configured to receive information indicating that the emotion of the occupant becomes lower, 
when (1) the control parameter obtained based on the first value of the first data item with the priority is used to perform the automated driving control of the vehicle, and as a result, the information indicates that the emotion of the occupant becomes lower than before, and (2) it is determined that the second data item gives a significant impact on the emotion of the occupant, the control parameter setting section is configured to propose giving a priority to the second data item.
However, measuring and comparing emotions of an occupant during automated driving and determining the impact and importance of a parameter is something that a user could perform mentally or manually and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The automated driving assistance apparatus according to claim 3, wherein 
driving state information of the vehicle in each data set includes a first data item having a first value and a second data item, different from the first data item, having a second value, 
the control parameter setting section is configured to retrieve the one of the data sets, retrieved driving state information in the one of the data sets including the first data item that gives a significant impact on the emotion of the occupant, and 
the control parameter setting section is configured to set the first value of the first data item to one of the input values for the occupant's emotion model; and
However, retrieving data related to the emotion of the occupant and setting a value to be equal to an input value for an emotion model is something that a user could perform mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The automated driving assistance apparatus according to claim 1, wherein the control parameter setting section is configured to determine a number of sets of the input values to be outputted to the occupant's emotion model on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter.
However, determining a number of input values or a number of sets of input values for a model based on throughput or frequency of calculating is something that a user could determine mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The automated driving assistance apparatus according to claim 3, wherein the control parameter setting section is configured to determine a number of sets of the input values to be outputted to the occupant's emotion model on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter.
However, determining a number of input values or a number of sets of input values for a model based on throughput or frequency of calculating is something that a user could determine mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The automated driving assistance apparatus according to claim 4. wherein the control parameter setting section is configured to determine a number of sets of the input values to be outputted to the occupant's emotion model on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter.
However, determining a number of input values or a number of sets of input values for a model based on throughput or frequency of calculating is something that a user could determine mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The automated driving assistance apparatus according to claim 5, wherein the control parameter setting section is configured to determine a number of sets of the input values to be outputted to the occupant's emotion model on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter.
However, determining a number of input values or a number of sets of input values for a model based on throughput or frequency of calculating is something that a user could determine mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites The automated driving assistance apparatus according to claim 6, wherein the control parameter setting section is configured to determine a number of sets of the input values to be outputted to the occupant's emotion model on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter.
However, determining a number of input values or a number of sets of input values for a model based on throughput or frequency of calculating is something that a user could determine mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 16, applicant recites The automated driving assistance apparatus according to claim 7. wherein the control parameter setting section is configured to determine a number of sets of the input values to be outputted to the occupant's emotion model on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter.
However, determining a number of input values or a number of sets of input values for a model based on throughput or frequency of calculating is something that a user could determine mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The automated driving assistance apparatus according to claim 8, wherein the control parameter setting section is configured to determine a number of sets of the input values to be outputted to the occupant's emotion model on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter.
However, determining a number of input values or a number of sets of input values for a model based on throughput or frequency of calculating is something that a user could determine mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites The automated driving assistance apparatus according to claim 9, wherein the control parameter setting section is configured to determine a number of sets of the plurality of input values to be outputted to the occupant's emotion model on a basis of at least one of a throughput of an arithmetic processing unit that performs calculation or a frequency of update of the control parameter.
However, determining a number of input values or a number of sets of input values for a model based on throughput or frequency of calculating is something that a user could determine mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 19, applicant recites An automated driving assistance apparatus comprising circuitry configured to: 
collect, during a manual driving mode, data sets each including driving state information of a vehicle, surrounding environment information of the vehicle, and emotion of an occupant of the vehicle associated with each other, and train an occupant's emotion model on a basis of the data set, the occupant's emotion model being used to estimate an emotion of the occupant from a driving state of the vehicle; 
calculate, on a basis of the occupant's emotion model, an ideal driving state of the vehicle in which the emotion of the occupant becomes closer to a target emotion, wherein the circuitry is configured to provide the occupant's emotion model with input values relevant to the driving state of the vehicle, and select, as the ideal driving state of the vehicle, one of the input values that corresponds to one of the obtained emotions closest to the target emotion among the obtained emotions, and
convert the selected one of the input values to the control parameter for the automated driving control of the vehicle; and
set the control parameter for the automated driving of the vehicle.
The claim is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim limitations are directed to the concept of learning a vehicle occupant’s emotional reaction to the driving state and surroundings of the vehicle, selecting input values of the vehicle that would cause the occupant’s emotion to become closer to a target emotion, converting the input values to a control parameter, and setting a value of the control parameter, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea). The amended claim still falls short of affirmatively reciting control of the vehicle using the control parameter, i.e., reciting where a controller controls the vehicle to perform automated driving of the vehicle based on the control parameter. The distinction here is that a user could mentally decide a value for a parameter, but a user could not mentally drive a vehicle using the value of the parameter. The latter scenario would overcome the 101 rejection, but the former scenario (which is what is currently claimed) would not.
Other than reciting the use of circuitry, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The circuitry is described in at least Page 31, lines 12-20, of applicant’s specification as merely general purpose computer circuitry. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Examiner’s note: in cases such as the present case, a common way for applicant’s to overcome rejections under 35 USC 101 is to add limitations reciting control of vehicle actuators based off of gathered and processed data. For example, in the case of claim 1 of the present application, the claim could be amended to include the limitation, “wherein a controller of the vehicle performs automated driving of the vehicle using the control parameter”. This would be adequate to overcome the 101 rejection of claim 1, since a user cannot mentally or manually actuate the actuators necessary to perform autonomous driving of the vehicle. This would therefore integrate the judicial exception into a practical application.
A similar amendment could be made to claim 19 to allow that claim to overcome 35 USC 101 as well. Claim 20 already recites limitations similar to this, so claim 20 is not rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mimura (US 20210114619 A1), hereinafter referred to as Mimura.
Regarding claim 20, Mimura discloses An automated driving assistance apparatus for the vehicle (See at least Fig. 8 in Mimura: Mimura discloses that the process of FIG. 8 is repeatedly executed with a predetermined period, for example, during execution of automated driving [See at least Mimura, 0109]), the automated driving assistance apparatus comprising: 
a memory configured to store: 
a data set that associates a first value and a second value with a third value (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving or the information notification to the occupant and the state of the occupant (step S110) [See at least Mimura, 0111]), wherein the first value, according to vehicle driving state, includes at least one of a speed, an acceleration, or deceleration, and a rudder angle of the vehicle output from sensors (See at least Fig. 1 in Mimura: Mimura discloses that the behavior plan generation unit 123 generates a target trajectory along which the host vehicle M will travel in the future, where the target trajectory is represented as points (trajectory points), lined up in order, to be reached by the host vehicle M, and target speed and target acceleration for each predetermined sampling time [See at least Mimura, 0062]. Mimura further discloses that the behavior plan generation unit 123 corrects the one selected target trajectory on the basis of a result learned by the learning unit 150 [See at least Mimura, 0064]), wherein the second value, according to surrounding environment of the vehicle, includes at least relative distance to obstacles present around the vehicle (See at least Fig. 1 in Mimura: Mimura discloses that the outside recognition unit 121 recognizes states such as the position, speed, and acceleration of a nearby vehicle on the basis of information which is input from the camera 10, the radar device 12, and the viewfinder 14 through the object recognition device 16 [See at least Mimura, 0056]. Mimura further discloses that the outside recognition unit 121 may recognize a guardrail, a telephone pole, a parked vehicle, a pedestrian, or the positions of other objects in addition to the nearby vehicle [See at least Mimura, 0057]), and wherein the third value, according to occupant emotion, is specified from predetermined values according to output from sensors (See at least Fig. 1 in Mimura: Mimura discloses that the occupant state determination unit 160 determines whether the state of an occupant is comfortable or uncomfortable with respect to the behavior of the host vehicle M, content provided to the occupant according to the behavior, a condition of a notification to the occupant, or the like on the basis of the occupant's facial expression or complexion when each event or the like in automated driving is executed from a captured image from the in-vehicle camera 90 [See at least Mimura, 0100]); and 
an emotional model data including rules and parameters, wherein the parameters is adjusted so that the third value is obtained from result calculated using the first and second values according to the rules (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving or the information notification to the occupant and the state of the occupant (step S110) [See at least Mimura, 0111]); and 
a controller coupled with the memory (See at least Fig. 1 in Mimura: Mimura discloses automated driving control unit 100, which contains learning unit 150, and therefore may be regarded as applicant’s “controller” [See at least Mimura, 0054]), and configured to control the vehicle regardless of driver's operations causing the vehicle to travel toward a destination along a set traveling route (See at least Fig. 8 in Mimura: Mimura discloses that the traveling control unit 141 executes automated driving based on the changed target trajectory (step S106) [See at least Mimura, 0110]), 
wherein the controller is configured to: 
select one of first values that include the first value and are different from each other (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 generates control parameters for causing the behavior plan generation unit 123 to generate a behavior plan for learning (step S102), and the behavior plan generation unit 123 changes an optimum target trajectory on the basis of the control parameters generated by the learning unit 150 (step S104) [See at least Mimura, 0110]) so that one third value associated with the one of the first values has a value closest to a target among results calculated using the emotional model data and the first values (Mimura discloses that the occupant state determination unit 160 determines the state of an occupant during automated driving (step S108), and the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving or the information notification to the occupant and the state of the occupant (step S110) [See at least Mimura, 0111]. Mimura further discloses that, according to the method of Fig. 8, in a case where the state of the occupant after the execution of automated driving is comfortable and a case where it is uncomfortable, it is possible to execute automated driving control according to the preference of each occupant by maintaining or changing the degree of control of automated driving [See at least Mimura, 0112]. It will therefore be appreciated that, broadly, either the comfortable or uncomfortable states of the user may be regarded as applicant’s target), and 
control the vehicle based on the selected first value (See at least Fig. 8 in Mimura: Mimura discloses that the traveling control unit 141 executes automated driving based on the changed target trajectory (step S106) [See at least Mimura, 0110]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura (US 20210114619 A1) in view of Beaurepaire et al. (US 20200081611 A1), hereinafter referred to as Beaurepaire.
Regarding claim 1, Mimura discloses An automated driving assistance apparatus (See at least Fig. 8 in Mimura: Mimura discloses that the process of FIG. 8 is repeatedly executed with a predetermined period, for example, during execution of automated driving [See at least Mimura, 0109]) comprising: 
an occupant's emotion learning section configured to collect data sets each including driving state information of a vehicle, surrounding environment information of the vehicle, and emotion information of an occupant of the vehicle associated with each other, and train an occupant's emotion model on a basis of the data sets (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]. Learning unit 150 may therefore be regarded as applicant’s emotion learning section), the occupant's emotion model being used to estimate an emotion of the occupant from a driving state of the vehicle (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]); and 
a control parameter setting section configured to:
calculate, on a basis of the occupant's emotion model, an ideal driving state of the vehicle in which the emotion of the occupant becomes closer to a target emotion (Mimura discloses that changing the degree of control involves, for example, making a change so that the state of the occupant determined by the occupant state determination unit 160 approaches a predetermined state in which the occupant feels comfortable [See at least Mimura, 0075]. Also see at least Fig. 1 in Mimura: Mimura further discloses that the first control unit 120, which is part of automated driving control unit 100, changes the degree of control [See at least Mimura, 0075]. Automated driving unit 100 may therefore be regarded as applicant’s control parameter setting section), wherein the control parameter setting section is configured to provide the occupant's emotion model with input values relevant to the driving state of the vehicle to obtain estimated emotions of the occupant from the occupant's emotion model (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]), and select, as the ideal driving state of the vehicle, one of the input values that corresponds to one of the estimated emotions closest to the target emotion among the estimated emotions (Mimura discloses that changing the degree of control involves, for example, making a change so that the state of the occupant determined by the occupant state determination unit 160 approaches a predetermined state in which the occupant feels comfortable [See at least Mimura, 0075]);
convert the selected one of the input values to a control parameter for automated driving control of the vehicle (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]); and 
set the control parameter for the automated driving of the vehicle (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]).
However, Mimura does not explicitly disclose the apparatus wherein the data sets are collected during a manual driving mode.
However, Beaurepaire does teach a method for predicting comfort of a vehicle user wherein the user sensor data utilized to learn the user’s comfort level in certain scenarios is collected during a manual driving mode (Beaurepaire teaches that passenger profile generator 305 includes or excludes the driving behaviors in a passenger profile for the user based on the reaction of the user (e.g., a determined comfort or discomfort level), and may potentially include all driving behaviors and their corresponding reactions in the passenger profile [See at least Beaurepaire, 0057]. Beaurepaire further teaches that the passenger profile may be generated by monitoring reactions to drivers who drive a particular way [See at least Beaurepaire, 0058]. It will therefore be appreciated that the data utilized to determine comfort and preferences of the passenger is gathered during manual driving of the vehicle by a driver other than the passenger). Both Beaurepaire and Mimura teach methods for learning and modeling comfort levels and preferences of vehicle users in various scenarios based on collected sensor data describing the user’s comfort level. However, only Beaurepaire explicitly teaches where the data indicative of the user’s comfort level is gathered during manual driving of the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the driving assist method of Mimura so that the user sensor data used to train the learning model is also additionally gathered during manual driving, as in Beaurepaire. Anyone of ordinary skill in the art will appreciate that this is an obvious addition, as the same sensors can gather useful data during both manual driving and autonomous, and this useful data improves accuracy of the learning model.

Regarding claim 3, Mimura in view of Beaurepaire teaches The automated driving assistance apparatus according to claim 1, wherein, and 
the control parameter setting section is configured to 
retrieve one of the data sets including driving state information of the vehicle that is associated with (1) emotion information of the occupant that is closer to the target emotion and (2) surrounding environment information corresponding to a current surrounding environment of the vehicle (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]. Also see at least Fig. 8 in Mimura: Mimura further discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]), and 
prepare the input values on a basis of the retrieved driving state information of the vehicle (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]).  

Regarding claim 4, Mimura in view of Beaurepaire teaches The automated driving assistance apparatus according to claim 3, wherein 
the retrieved driving state information includes a first data item having a first value (Mimura discloses that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle by setting the degree of control of automated driving [See at least Mimura, 0112]. It will therefore be appreciated that the preferred degree of control must be retrieved from the learning results. This preferred degree of control may be regarded as applicant’s first data item), 
the control parameter setting section is configured to obtain a current driving state of the vehicle, the current driving state including a second data item having a second value, the second data item being a same as the first data item (Mimura discloses that, using the system, it is possible to execute automated driving control according to the preference of each occupant by maintaining or changing the degree of control of automated driving [See at least Mimura, 0112]. The current degree of control, before any changes are made, may be regarded as the second data item), and 
the control parameter setting section is configured to define the input values in accordance with the first value of the first data item of the retrieved driving state information of the vehicle and the second value of the second data item of the current driving state of the vehicle (Mimura discloses that, using the system, it is possible to execute automated driving control according to the preference of each occupant by maintaining or changing the degree of control of automated driving [See at least Mimura, 0112]. Mimura discloses that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle by setting the degree of control of automated driving [See at least Mimura, 0112]).  

Regarding claim 5, Mimura in view of Beaurepaire teaches The automated driving assistance apparatus according to claim 3, wherein 
driving state information of the vehicle in each data set includes a first data item having a first value and a second data item, different from the first data item, having a second value (Mimura discloses that the learning unit 150 generates control parameters for traveling along a target trajectory [See at least Mimura, 0078]), 
one of the first and second data items is given a priority (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]. Applicant discloses that data items may have “priority” in Page 29, lines 3-5 and Page 30, lines 7-14 of applicant’s disclosure. However, the term “priority” is never explicitly defined by applicant, so under examiner’s broadest reasonable interpretation, each of the control parameters of at least [Mimura, 0078 and 0112] may therefore be regarded as having “priority”), and 
when the first data item has the priority (As discussed above, each of the control parameters disclosed in at least [Mimura, 0078 and 0112] may be regarded as having “priority”), the control parameter setting section is configured to: 
set the first value of the first data item to one of the input values for the occupant's emotion model (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]. It will therefore be appreciated that setting of control parameter values according to the occupant’s preference does not occur just for one parameter, but for multiple parameters), and 
prepare another of the input values based on the second data item (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]. It will therefore be appreciated that setting of control parameter values according to the occupant’s preference does not occur just for one parameter, but for multiple parameters). 

Regarding claim 6, Mimura in view of Beaurepaire teaches The automated driving assistance apparatus according to claim 4, wherein 
driving state information of the vehicle in each data set includes a first data item having a first value and a second data item, different from the first data item, having a second value (Mimura discloses that the learning unit 150 generates control parameters for traveling along a target trajectory [See at least Mimura, 0078]), 
one of the first and second data items is given a priority (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]. Applicant discloses that data items may have “priority” in Page 29, lines 3-5 and Page 30, lines 7-14 of applicant’s disclosure. However, the term “priority” is never explicitly defined by applicant, so under examiner’s broadest reasonable interpretation, each of the control parameters of at least [Mimura, 0078 and 0112] may therefore be regarded as having “priority”), and
when the first data item has the priority (As discussed above, each of the control parameters disclosed in at least [Mimura, 0078 and 0112] may be regarded as having “priority”), the control parameter setting section is configured to:
set the first value of the first data item to one of the input values for the occupant's emotion model (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]. It will therefore be appreciated that setting of control parameter values according to the occupant’s preference does not occur just for one parameter, but for multiple parameters) (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]. It will therefore be appreciated that setting of control parameter values according to the occupant’s preference does not occur just for one parameter, but for multiple parameters), and DM_US 186899521-1.086551.0516Application No. 17/118,122Docket No.: 086551-0516Reply to Office Action of February 15, 2022
prepare another of the input values based on the second data item (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]. It will therefore be appreciated that setting of control parameter values according to the occupant’s preference does not occur just for one parameter, but for multiple parameters).

Regarding claim 7, Mimura in view of Beaurepaire teaches The automated driving assistance apparatus according to claim 5, wherein 
the control parameter setting section is configured to receive information indicating that the emotion of the occupant becomes lower (Mimura discloses that learning what automated driving control is to be executed depending on the degree of control involves instructing the first control unit 120 to change the degree of control of automated driving corresponding to the behavior of the host vehicle M having occurred before it is determined that the occupant is in a state of feeling uncomfortable, so as to make a change so that the state of the occupant determined by the occupant state determination unit 160 approaches a predetermined state in which the occupant feels comfortable [See at least Mimura, 0075]. It will therefore be appreciated that there is at least one observed point at which the occupant’s emotions switched from a positive to a negative state previously), 
when (1) the control parameter obtained based on the first value of the first data item with the priority is used to perform the automated driving control of the vehicle, and as a result, the information indicates that the emotion of the occupant becomes lower than before (Mimura discloses that in a case where the state of the occupant after the execution of automated driving is comfortable and a case where it is uncomfortable, it is possible to execute automated driving control according to the preference of each occupant by maintaining or changing the degree of control of automated driving [See at least Mimura, 0112]. Mimura further discloses that the degree of driving control is realized by the learning unit 150 learning and setting control parameters in line with user comfort and preferences [See at least Mimura, 0090-0091 and 0097-0098]), and (2) it is determined that the second data item gives a significant impact on the emotion of the occupant, the control parameter setting section is configured to propose giving a priority to the second data item (Mimura discloses that in a case where the state of the occupant after the execution of automated driving is comfortable and a case where it is uncomfortable, it is possible to execute automated driving control according to the preference of each occupant by maintaining or changing the degree of control of automated driving [See at least Mimura, 0112]. Mimura further discloses that the degree of driving control is realized by the learning unit 150 learning and setting control parameters in line with user comfort and preferences [See at least Mimura, 0090-0091 and 0097-0098]. Applicant discloses that data items may have “priority” in Page 29, lines 3-5 and Page 30, lines 7-14 of applicant’s disclosure. However, the term “priority” is never explicitly defined by applicant, so under examiner’s broadest reasonable interpretation, each of the control parameters of at least [Mimura, 0078, 0090-0091, 0097-0098 and 0112] may therefore be regarded as having “priority” if their values are changed after determining a significant negative impact on the emotion of the occupant, such as in the cases disclosed in at least [Mimura, 0075 and 0112]).

Regarding claim 8, Mimura in view of Beaurepaire teaches The automated driving assistance apparatus according to claim 6, wherein, 
the control parameter setting section is configured to receive information indicating that the emotion of the occupant becomes lower (Mimura discloses that learning what automated driving control is to be executed depending on the degree of control involves instructing the first control unit 120 to change the degree of control of automated driving corresponding to the behavior of the host vehicle M having occurred before it is determined that the occupant is in a state of feeling uncomfortable, so as to make a change so that the state of the occupant determined by the occupant state determination unit 160 approaches a predetermined state in which the occupant feels comfortable [See at least Mimura, 0075]. It will therefore be appreciated that there is at least one observed point at which the occupant’s emotions switched from a positive to a negative state previously), 
when (1) the control parameter obtained based on the first value of the first data item with the priority is used to perform the automated driving control of the vehicle, and as a reslt, the information indicates that the emotion of the occupant becomes lower than before (Mimura discloses that in a case where the state of the occupant after the execution of automated driving is comfortable and a case where it is uncomfortable, it is possible to execute automated driving control according to the preference of each occupant by maintaining or changing the degree of control of automated driving [See at least Mimura, 0112]. Mimura further discloses that the degree of driving control is realized by the learning unit 150 learning and setting control parameters in line with user comfort and preferences [See at least Mimura, 0090-0091 and 0097-0098]), and (2) it is determined that the second data item gives a significant impact on the emotion of the occupant, the control parameter setting section is configured to propose giving a priority to the second data item (Mimura discloses that in a case where the state of the occupant after the execution of automated driving is comfortable and a case where it is uncomfortable, it is possible to execute automated driving control according to the preference of each occupant by maintaining or changing the degree of control of automated driving [See at least Mimura, 0112]. Mimura further discloses that the degree of driving control is realized by the learning unit 150 learning and setting control parameters in line with user comfort and preferences [See at least Mimura, 0090-0091 and 0097-0098]. Applicant discloses that data items may have “priority” in Page 29, lines 3-5 and Page 30, lines 7-14 of applicant’s disclosure. However, the term “priority” is never explicitly defined by applicant, so under examiner’s broadest reasonable interpretation, each of the control parameters of at least [Mimura, 0078, 0090-0091, 0097-0098 and 0112] may therefore be regarded as having “priority” if their values are changed after determining a significant negative impact on the emotion of the occupant, such as in the cases disclosed in at least [Mimura, 0075 and 0112]).  

Regarding claim 9, Mimura in view of Beaurepaire teaches The automated driving assistance apparatus according to claim 3, wherein 
driving state information of the vehicle in each data set includes a first data item having a first value and a second data item, different from the first data item, having a second value (Mimura discloses that the learning unit 150 generates control parameters for traveling along a target trajectory [See at least Mimura, 0078]), 
the control parameter setting section is configured to retrieve the one of the data sets, retrieved driving state information in the one of the data sets including the first data item that gives a significant impact on the emotion of the occupant (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]), and 
the control parameter setting section is configured to set the first value of the first data item to one of the input values for the occupant's emotion model (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]); and

Regarding claim 10, Mimura in view of Beaurepaire teaches The automated driving assistance apparatus according to claim 1, wherein the control parameter setting section is configured to determine a number of sets of the input values to be outputted to the occupant's emotion model (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]. Mimura further discloses that the process of FIG. 8 is repeatedly executed with a predetermined period [See at least Mimura, 0109]. Receiving, by the learning unit 150, one set of vehicle behavior and occupant state variables, may be regarded as receiving one “plurality” of input values by the learning unit 150 within the predetermined period) on a basis of at least one of a throughput of an arithmetic processing unit that performs a calculation or a frequency of update of the control parameter (See at least Fig. 8 in Mimura: Mimura discloses that the process of FIG. 8 is repeatedly executed with a predetermined period, for example, during execution of automated driving [See at least Mimura, 0109]. Mimura further discloses that, as part of the process of FIG. 8, learning unit 150 generates updated values for the control parameters (step S102) [See at least Mimura, 0110]. Mimura further discloses, in FIG. 8, that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant at step S110 [See at least Mimura, 0111]. It will therefore be appreciated that the step S110 (receiving of a plurality of input variables by learning unit 150) occurs with the same frequency as updating values for the control parameters (step S102)).

Regarding claim 12, Mimura in view of Beaurepaire teaches The automated driving assistance apparatus according to claim 3, wherein the control parameter setting section is configured to determine a number of sets of the input values to be outputted to the occupant's emotion model (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]. Mimura further discloses that the process of FIG. 8 is repeatedly executed with a predetermined period [See at least Mimura, 0109]. Receiving, by the learning unit 150, one set of vehicle behavior and occupant state variables, may be regarded as receiving one “plurality” of input values by the learning unit 150 within the predetermined period) on a basis of at least one of a throughput of an arithmetic processing unit that performs a calculation or a frequency of update of the control parameter (See at least Fig. 8 in Mimura: Mimura discloses that the process of FIG. 8 is repeatedly executed with a predetermined period, for example, during execution of automated driving [See at least Mimura, 0109]. Mimura further discloses that, as part of the process of FIG. 8, learning unit 150 generates updated values for the control parameters (step S102) [See at least Mimura, 0110]. Mimura further discloses, in FIG. 8, that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant at step S110 [See at least Mimura, 0111]. It will therefore be appreciated that the step S110 (receiving of a plurality of input variables by learning unit 150) occurs with the same frequency as updating values for the control parameters (step S102)).  

Regarding claim 13, Mimura in view of Beaurepaire recites The automated driving assistance apparatus according to claim 4, wherein the control parameter setting section is configured to determine a number of sets of the input values to be outputted to the occupant's emotion model (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]. Mimura further discloses that the process of FIG. 8 is repeatedly executed with a predetermined period [See at least Mimura, 0109]. Receiving, by the learning unit 150, one set of vehicle behavior and occupant state variables, may be regarded as receiving one “plurality” of input values by the learning unit 150 within the predetermined period) on a basis of at least one of a throughput of an arithmetic processing unit that performs a calculation or a frequency of update of the control parameter (See at least Fig. 8 in Mimura: Mimura discloses that the process of FIG. 8 is repeatedly executed with a predetermined period, for example, during execution of automated driving [See at least Mimura, 0109]. Mimura further discloses that, as part of the process of FIG. 8, learning unit 150 generates updated values for the control parameters (step S102) [See at least Mimura, 0110]. Mimura further discloses, in FIG. 8, that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant at step S110 [See at least Mimura, 0111]. It will therefore be appreciated that the step S110 (receiving of a plurality of input variables by learning unit 150) occurs with the same frequency as updating values for the control parameters (step S102)).  

Regarding claim 14, Mimura in view of Beaurepaire teaches The automated driving assistance apparatus according to claim 5, wherein the control parameter setting section is configured to determine a number of sets of the input values to be outputted to the occupant's emotion model (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]. Mimura further discloses that the process of FIG. 8 is repeatedly executed with a predetermined period [See at least Mimura, 0109]. Receiving, by the learning unit 150, one set of vehicle behavior and occupant state variables, may be regarded as receiving one “plurality” of input values by the learning unit 150 within the predetermined period) on a basis of at least one of a throughput of an arithmetic processing unit that performs a calculation or a frequency of update of the control parameter (See at least Fig. 8 in Mimura: Mimura discloses that the process of FIG. 8 is repeatedly executed with a predetermined period, for example, during execution of automated driving [See at least Mimura, 0109]. Mimura further discloses that, as part of the process of FIG. 8, learning unit 150 generates updated values for the control parameters (step S102) [See at least Mimura, 0110]. Mimura further discloses, in FIG. 8, that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant at step S110 [See at least Mimura, 0111]. It will therefore be appreciated that the step S110 (receiving of a plurality of input variables by learning unit 150) occurs with the same frequency as updating values for the control parameters (step S102)).  

Regarding claim 15, Mimura in view of Beaurepaire teaches The automated driving assistance apparatus according to claim 6, wherein the control parameter setting section is configured to determine a number of sets of the input values to be outputted to the occupant's emotion model (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]. Mimura further discloses that the process of FIG. 8 is repeatedly executed with a predetermined period [See at least Mimura, 0109]. Receiving, by the learning unit 150, one set of vehicle behavior and occupant state variables, may be regarded as receiving one “plurality” of input values by the learning unit 150 within the predetermined period) on a basis of at least one of a throughput of an arithmetic processing unit that performs a calculation or a frequency of update of the control parameter (See at least Fig. 8 in Mimura: Mimura discloses that the process of FIG. 8 is repeatedly executed with a predetermined period, for example, during execution of automated driving [See at least Mimura, 0109]. Mimura further discloses that, as part of the process of FIG. 8, learning unit 150 generates updated values for the control parameters (step S102) [See at least Mimura, 0110]. Mimura further discloses, in FIG. 8, that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant at step S110 [See at least Mimura, 0111]. It will therefore be appreciated that the step S110 (receiving of a plurality of input variables by learning unit 150) occurs with the same frequency as updating values for the control parameters (step S102)).  

Regarding claim 16, Mimura in view of Beaurepaire teaches The automated driving assistance apparatus according to claim 7, wherein the control parameter setting section is configured to determine a number of sets of the input values to be outputted to the occupant's emotion model (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]. Mimura further discloses that the process of FIG. 8 is repeatedly executed with a predetermined period [See at least Mimura, 0109]. Receiving, by the learning unit 150, one set of vehicle behavior and occupant state variables, may be regarded as receiving one “plurality” of input values by the learning unit 150 within the predetermined period) on a basis of at least one of a throughput of an arithmetic processing unit that performs a calculation or a frequency of update of the control parameter (See at least Fig. 8 in Mimura: Mimura discloses that the process of FIG. 8 is repeatedly executed with a predetermined period, for example, during execution of automated driving [See at least Mimura, 0109]. Mimura further discloses that, as part of the process of FIG. 8, learning unit 150 generates updated values for the control parameters (step S102) [See at least Mimura, 0110]. Mimura further discloses, in FIG. 8, that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant at step S110 [See at least Mimura, 0111]. It will therefore be appreciated that the step S110 (receiving of a plurality of input variables by learning unit 150) occurs with the same frequency as updating values for the control parameters (step S102)).  

Regarding claim 17, Mimura in view of Beaurepaire teaches The automated driving assistance apparatus according to claim 8, wherein the control parameter setting section is configured to determine a number of sets of the input values to be outputted to the occupant's emotion model (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]. Mimura further discloses that the process of FIG. 8 is repeatedly executed with a predetermined period [See at least Mimura, 0109]. Receiving, by the learning unit 150, one set of vehicle behavior and occupant state variables, may be regarded as receiving one “plurality” of input values by the learning unit 150 within the predetermined period) on a basis of at least one of a throughput of an arithmetic processing unit that performs a calculation or a frequency of update of the control parameter (See at least Fig. 8 in Mimura: Mimura discloses that the process of FIG. 8 is repeatedly executed with a predetermined period, for example, during execution of automated driving [See at least Mimura, 0109]. Mimura further discloses that, as part of the process of FIG. 8, learning unit 150 generates updated values for the control parameters (step S102) [See at least Mimura, 0110]. Mimura further discloses, in FIG. 8, that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant at step S110 [See at least Mimura, 0111]. It will therefore be appreciated that the step S110 (receiving of a plurality of input variables by learning unit 150) occurs with the same frequency as updating values for the control parameters (step S102)).  

Regarding claim 18, Mimura in view of Beaurepaire teaches The automated driving assistance apparatus according to claim 9, wherein the control parameter setting section is configured to determine a number of sets of the input values to be outputted to the occupant's emotion model (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]. Mimura further discloses that the process of FIG. 8 is repeatedly executed with a predetermined period [See at least Mimura, 0109]. Receiving, by the learning unit 150, one set of vehicle behavior and occupant state variables, may be regarded as receiving one “plurality” of input values by the learning unit 150 within the predetermined period) on a basis of at least one of a throughput of an arithmetic processing unit that performs a calculation or a frequency of update of the control parameter (See at least Fig. 8 in Mimura: Mimura discloses that the process of FIG. 8 is repeatedly executed with a predetermined period, for example, during execution of automated driving [See at least Mimura, 0109]. Mimura further discloses that, as part of the process of FIG. 8, learning unit 150 generates updated values for the control parameters (step S102) [See at least Mimura, 0110]. Mimura further discloses, in FIG. 8, that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant at step S110 [See at least Mimura, 0111]. It will therefore be appreciated that the step S110 (receiving of a plurality of input variables by learning unit 150) occurs with the same frequency as updating values for the control parameters (step S102)).  

Regarding claim 19, Mimura discloses An automated driving assistance apparatus (See at least Fig. 8 in Mimura: Mimura discloses that the process of FIG. 8 is repeatedly executed with a predetermined period, for example, during execution of automated driving [See at least Mimura, 0109]) comprising circuitry configured to: 
collect data sets each including driving state information of a vehicle, surrounding environment information of the vehicle, and emotion of an occupant of the vehicle associated with each other, and train an occupant's emotion model on a basis of the data set (See at least Fig. 8 in Mimura: Mimura discloses that the learning unit 150 learns the degree of control of automated driving according to the surrounding situation on the basis of the behavior of a vehicle in the automated driving and the state of the occupant (step S110) [See at least Mimura, 0111]. Learning unit 150 may therefore be regarded as applicant’s emotion learning section), the occupant's emotion model being used to estimate an emotion of the occupant from a driving state of the vehicle (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]); 
calculate, on a basis of the occupant's emotion model, an ideal driving state of the vehicle in which the emotion of the occupant becomes closer to a target emotion (Mimura discloses that changing the degree of control involves, for example, making a change so that the state of the occupant determined by the occupant state determination unit 160 approaches a predetermined state in which the occupant feels comfortable [See at least Mimura, 0075]. Also see at least Fig. 1 in Mimura: Mimura further discloses that the first control unit 120, which is part of automated driving control unit 100, changes the degree of control [See at least Mimura, 0075]. Automated driving unit 100 may therefore be regarded as applicant’s control parameter setting section), wherein the circuitry is configured to provide the occupant's emotion model with input values relevant to the driving state of the vehicle (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]), and select, as the ideal driving state of the vehicle, one of the input values that corresponds to one of the obtained emotions closest to the target emotion among the obtained emotions (Mimura discloses that changing the degree of control involves, for example, making a change so that the state of the occupant determined by the occupant state determination unit 160 approaches a predetermined state in which the occupant feels comfortable [See at least Mimura, 0075]), and
convert the selected one of the input values to the control parameter for the automated driving control of the vehicle (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]); and
set the control parameter for the automated driving of the vehicle (Mimura discloses that it is possible to acquire the state of an occupant based on various behaviors of a vehicle by randomly changing the values of the control parameters for changing the degree of control, so that it is possible to collect many learning results relating to a function capable of being newly performed by a vehicle within a predetermined time, and to rapidly execute automated driving along the occupant's preference (i.e., in the state where the occupant feels comfortable) relating to the function capable of being newly performed by a vehicle [See at least Mimura, 0112]).  
However, Mimura does not explicitly disclose the apparatus wherein the data sets are collected during a manual driving mode.
However, Beaurepaire does teach a method for predicting comfort of a vehicle user wherein the user sensor data utilized to learn the user’s comfort level in certain scenarios is collected during a manual driving mode (Beaurepaire teaches that passenger profile generator 305 includes or excludes the driving behaviors in a passenger profile for the user based on the reaction of the user (e.g., a determined comfort or discomfort level), and may potentially include all driving behaviors and their corresponding reactions in the passenger profile [See at least Beaurepaire, 0057]. Beaurepaire further teaches that the passenger profile may be generated by monitoring reactions to drivers who drive a particular way [See at least Beaurepaire, 0058]. It will therefore be appreciated that the data utilized to determine comfort and preferences of the passenger is gathered during manual driving of the vehicle by a driver other than the passenger). Both Beaurepaire and Mimura teach methods for learning and modeling comfort levels and preferences of vehicle users in various scenarios based on collected sensor data describing the user’s comfort level. However, only Beaurepaire explicitly teaches where the data indicative of the user’s comfort level is gathered during manual driving of the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the driving assist method of Mimura so that the user sensor data used to train the learning model is also additionally gathered during manual driving, as in Beaurepaire. Anyone of ordinary skill in the art will appreciate that this is an obvious addition, as the same sensors can gather useful data during both manual driving and autonomous, and this useful data improves accuracy of the learning model.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668 
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668